I respectfully dissent.
The majority has taken the action at bar and construed it in terms of a *Page 59 
buyer's action to revoke acceptance of goods sold as opposed to an action for breach of warranty. This conclusion is reached despite plaintiffs' complaint and the trial court's judgment entry, both of which are based upon an alleged breach of warranty on the part of the seller, Solar America.
The complaint alleges that the system has failed to produce the twenty-five percent reduction in electrical heating costs as promised by the warranty in Solar America's fuel savings pledge. The complaint further alleges that the solar unit is peeling contrary to the five-year warranty which represented that the unit would not "rot, rust, peel, flake or blister." The trial court makes reference to these specific factors in its judgment entry, concluding that "the panels have not lived up to either the oral or written warranties."
It appears that the plaintiffs accepted a monetary payment from Solar America after the panels failed to produce the promised twenty-five percent reduction in heating costs. Plaintiffs were apparently satisfied enough with the system to accept Solar America's money in exchange for the lack of projected fuel savings and apparently did not find the panels' performance unacceptable to the point where they no longer wanted the system until such time as the third unit's peeling problem occurred.
The majority has interpreted the plaintiffs' action as one to revoke acceptance of goods under R.C. 1302.66. The pleadings and the trial court's judgment entry clearly do not support such an interpretation. Plaintiffs have accepted non-conforming goods. When the non-conforming nature of the goods became apparent,i.e., the failure to reduce heating costs by twenty-five percent, plaintiffs sought relief under their warranty rights, accepted Solar America's tendered money, and still retained the solar panels.
Plaintiffs accepted the goods and when the goods failed to continue to conform to Solar America's express written warranties, plaintiffs initiated the action currently under consideration. In such an action:
"The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount." R.C. 1302.88(B);Eckstein v. Cummins (1975), 46 Ohio App.2d 192 [75 O.O.2d 341].
The difference in value of the panels as accepted and the value they would have had if they had been as warranted was that amount paid by Solar America to plaintiffs for the panels' failure to produce the promised reduction in heating costs. An action for breach of warranty does not contemplate a rescission of the contract of sale and a refund of the amounts expended on that contract. And if such a remedy is to be permitted, is not Solar America entitled to a refund or, at the very least, a reduction for the amount it has paid to plaintiffs?
Even if the panels have not performed in producing reduced heating costs as promised, there has been no demonstration that Solar America has otherwise failed to conform with its warranty to compensate plaintiffs for the system's inability to produce the promised results. If a warranty has been breached herein, it involves that warranty concerning material and workmanship which guaranteed against the system's peeling, a problem that can be corrected by far less than a revocation of the entire contract.
I would find both assignments of error to be well-taken and would reverse the trial court's decision. Plaintiffs should be entitled to recover damages arising from a breach of warranty. However, an action of this nature does *Page 60 
not contemplate a rescission of the contract itself and a full refund of all monies expended on the contract.
Accordingly, I dissent.